Citation Nr: 9910504	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the back and neck. 

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes in the left knee. 

3.  Entitlement to a compensable evaluation for degenerative 
changes of the right knee.  

4.  Entitlement to a compensable evaluation for residuals of 
a left hand injury (minor upper extremity, extensors, carpus, 
fingers and thumb supinator).



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran reports active duty from June 1974 to June 1994. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse actions by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
In November 1998, a hearing was held at the RO before the 
Board member rendering this decision, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998). 

Service connection was granted for the disabilities listed on 
the title page effective from July 1, 1994, the day following 
the veteran's separation from active service in June 1994 as 
directed by 38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400 (b)(2) (1998).  The current disability 
ratings are also assigned effective as of that date.  The 
issues on appeal to the Board were characterized by the RO as 
entitlement to increased ratings.  In view of the recent 
guidance from the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court), the Board has recharacterized the issues as set 
forth on the title page.  Fenderson v. West, 12  Vet. App. 
119 (1999).  In this regard, it is noted that the ratings for 
the disabilities listed on the title page have been in effect 
for the entire period of time following the veteran's 
separation from service, and that these ratings have 
reflected consideration of all the evidence on file.  
Therefore, the Board may adjudicate the claim for entitlement 
to a compensable evaluation for the service-connected left 
hand injury, as this adjudication will not result in 
prejudice to the veteran.  Id.  See also, Bernard v. Brown, 
4 Vet. App. 384 (1993).

The issues of entitlement to an evaluation in excess of 20 
percent for arthritis of the back and neck, entitlement to an 
evaluation in excess of 10 percent for degenerative changes 
in the left knee, and entitlement to a compensable evaluation 
for degenerative changes of the right knee require additional 
development, and will be addressed in the REMAND attached to 
the end of this decision.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim for an increased rating 
for the service-connected left hand injury has been obtained 
by the RO. 

2.  Service-connected residuals of a left hand injury are 
currently manifested by complaints of pain, reduced grip 
strength and limitation of flexion of the left fifth finger; 
moderate, but no more, disability in the left hand is shown.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no more, for 
residuals of the service-connected left hand injury are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.55, 4.56, 4.73 Diagnostic Code (DC) (1996) 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim for a compensable 
evaluation for residuals of a left hand injury is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
credibility of the veteran's evidentiary assertions is 
presumed for making the initial well-grounded determination.  
The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled with respect to 
this issue as there is no indication that there are other 
records available that would be pertinent to the adjudication 
of this issue.  
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).


The provisions regarding the rating of muscle injuries have 
been amended by recently promulgated regulatory changes at 
62 Fed. Reg. 30235-30240 (June 3, 1997), (codified at 
38 C.F.R. §§ 4.56, 4.73 (1998)) (hereinafter "new 
criteria.")  As these amendments have not resulted in any 
major substantive change in the manner in which disability 
due to muscle injuries is rated, the citations below will be 
to the new criteria for rating muscle injuries for the sake 
of convenience.  In addition, the Board concludes that given 
the lack of substantive changes in the criteria for rating 
disability due to muscle injuries, the adjudication below 
will not result in any prejudice to the veteran.  See 
Bernard, 4 Vet. App. at 384 (1993).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998).

38 C.F.R. § 4.56(d)(1),(2),(3),(4) (1998) provide that 
disabilities resulting from muscle injuries under diagnostic 
codes 5301 through 5323, shall be classified as "slight," 
"moderate," "moderately severe" or "severe" as follows: 

Slight Disability of Muscles:

(i)	Type of injury:  Simple wound of muscle without 
debridement or infection.

(ii)	History and complaint:  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii)	Objective findings:  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or  metallic fragments retained in muscle tissue.

Moderate Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 

(ii)	History and complaint:  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles. 

(iii)	Objective findings:  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately Severe Disability of Muscles:

(i)	Type of Injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii)	History and Complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
by 38 C.F.R. § 4.56(c) of this section and, if present, 
evidence of inability to keep up with work requirements.

(iii)	Objective Findings:  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe Disability of Muscles:

(i)	Type of injury:  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint:  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing group of muscles.
(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Slight disability affecting the minor extremity of Muscle 
Group VII (muscles arising mainly from the external condyle 
of the humerus; the extensors of the carpus, fingers and 
thumb and the supinator) warrants a noncompensable rating.  
38 C.F.R. § 4.71a, DC 5308.  Moderate disability affecting 
the minor extremity of Muscle Group VII warrants the 
assignment of a 10 percent rating.  Id.  A 20 percent rating 
for disability affecting the minor extremity of Muscle Group 
VII requires moderately severe disability.  Id.  

With the above legal principles in mind, the relevant 
evidence will be briefly summarized.  During service in June 
1994, the veteran was struck in the right face and medial 
posterior portion of the left hand by a radiator fan after it 
became disconnected while he was working on his car.  As a 
result of this accident, the veteran sustained an open 
fracture to the fifth metacarpal of the left hand; a 
laceration to the extensor tendon of the small finger of the 
left hand and a deep muscle laceration to the hypothenar of 
the left hand.  Thereafter, the following surgical procedures 
on the left hand were conducted:  Irrigation and debridement 
of the hand, tenodesis of the left small finger extensors 
tendon to the ring finger extensor tendon and an 
intramedullary pin fixation of the fifth metacarpal.  Reports 
from follow-up treatment for the left hand conducted in 1994 
showed the condition in the left hand to improve without any 
significant residuals.  

The first relevant post-service clinical evidence is 
contained in reports from an October 1994 VA examination, at 
which time diminished motion in the left small (fifth) finger 
and decreased grip strength in the left hand was shown.  A 
flexion contracture in the proximal interphalangeal joint of 
the right left fifth finger at 40 degrees, with further 
flexion to 75 degrees, was also shown.  An X-ray of the left-
hand showed a healing fracture of the proximal shaft of the 
fifth metacarpal.  The most recent clinical evidence is 
contained in reports from a VA examination conducted in 
February 1997, at which time the veteran described constant 
aching, weakness and poor grip strength in the left hand.  
Upon physical examination at that time, a well-healed scar 
was noted on the extensor surface of the left hand.  It was 
also observed that the proximal interphalangeal joint of the 
left fifth finger could not be fully extended and grip 
strength was show to be slightly reduced in the left hand.  
The veteran was able to touch all the fingers of the left 
hand to the mid palmar crease except for the fifth finger.  
Flexion of the right fifth finger without touching the fourth 
finger was to 58 degrees.  X-rays were interpreted as showing 
an old fracture to the fifth metacarpal bone and a flexion 
deformity of the proximal interphalangeal joint of the fifth 
finger.

In testimony presented at January 1997 and November 1998 
hearings, the veteran described reduced grip strength and 
pain in the left hand.  He testified that he was right 
handed, and that as a result of the disability in his left 
hand, he is primarily restricted to using the right hand to 
perform tasks at his place of employment.  Cramping, and 
sensitivity to the cold was also described, and the veteran 
testified that the predominant disability in the left hand 
was manifested in the fourth and fifth fingers.  Treatment 
for the left hand disability was said by the veteran to 
include strengthening exercises associated with squeezing a 
ball in his left hand, but the veteran testified that these 
exercises had not produced any significant results.    

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that as a result of such symptoms 
as pain, reduced grip strength in the left hand, and 
limitation of motion in the left small finger shown upon the 
post-service VA examinations, entitlement to a 10 percent 
rating under DC 5308 for "moderate" disability is shown.  
In making this determination, all reasonable doubt has been 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.10, 4.3, 4.7; Gilbert, 1 Vet. App. at 49.  The 
veteran has also been afforded the benefit of the provisions 
of 38 C.F.R. §§ 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

As for entitlement to a rating in excess of 10 percent under 
DC 5308, the Board concludes that the "moderately severe" 
disability required for a 20 percent rating under DC 5308 is 
not shown.  In this regard, while grip strength was shown to 
be reduced upon post-service examination, it was only shown 
to be "slightly" so.  Moreover, while some limitation of 
motion in the left hand is shown, particularly in the fifth 
finger, it was noted upon recent examination that the veteran 
was able to fully extend four fingers of the left hand to the 
palm.  Weighed against this "negative" objective clinical 
evidence is the "positive" evidence represented by the 
veteran's uncorroborated contentions and sworn testimony 
essentially asserting that the disability in the left hand is 
so severe as to force him to primarily use his right hand to 
perform employment-related tasks.  While the Board has 
carefully these contentions and testimony, it finds the 
probative weight of this subjective "positive" evidence to 
be overcome by that of the recent objective "negative" 
clinical evidence, which is the most probative evidence to 
consider in determining the proper rating to be assigned for 
a service-connected disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In short, the post-service clinical evidence 
simply does not demonstrate disability warranting entitlement 
to a rating in excess of 10 percent under DC 5308 or any 
other potentially applicable diagnostic code.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left hand disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
left hand injury (minor upper extremity, extensors, carpus, 
fingers and thumb supinator) is granted, subject to 
regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for the 
service-connected left hand disability is denied.  


REMAND

After reviewing the relevant evidence of record in light of 
the testimony presented by the veteran at his November 1998 
hearing, the Board concludes that in order to fulfill the 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), additional development with regard to the claims 
for entitlement to an evaluation in excess of 20 percent for 
arthritis of the back and neck, entitlement to an evaluation 
in excess of 10 percent for degenerative changes in the left 
knee, and entitlement to a compensable evaluation for 
degenerative changes of the right knee is necessary.  

At his November 1998 hearing, the veteran testified that he 
is receiving treatment for back, neck and knee disabilities 
at the Lyster Hospital in Fort Rucker, Alabama, and a VA 
medical facility in Dothan, Alabama.  While some records from 
the Lyster Hospital dated through 1996 are associated with 
the claims file, the veteran appears to have testified that 
he has received more recent treatment from this facility.  
Reports of recent treatment at a VA medical facility in 
Dothan are also not of record.  Accordingly, the RO upon 
Remand will be requested to obtain any recent records from 
treatment provided at the Lyster Hospital and the VA medical 
facility in Dothan or any other medical facility identified 
by the veteran.  

In light of the necessary development discussed above, the 
veteran will also be afforded another examination that 
includes consideration and application of the principles of 
38 C.F.R. §§ 4.40 and 4.45 and the holding in DeLuca, 8 Vet. 
App. at 202 (1995).  Also, the RO will be requested to assess 
whether, as contended by the veteran's representative at the 
January 1997 hearing, separate evaluations should be assigned 
for the arthritis of the back and neck.  

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO is to contact the veteran and 
ask him to provide the names and 
addresses of any physicians who have 
provided treatment for the service 
connected back, neck and knee 
disabilities.  Reports from any such 
treatment, not already of record, are to 
be obtained and associated with the 
claims file.  The RO is specifically 
directed to contact the Lyster Army 
Community Hospital at Fort Rucker as well 
as the VA medical facility in Dothan, 
Alabama and obtain any reports of 
treatment provided for back, neck or knee 
disabilities:  Only those reports from 
the Lyster Hospital or the VA medical 
facility in Dothan not already of record 
are to be associated with the claims 
file.  The claims file should contain 
documentation of the attempts made to 
obtain the records, and the veteran and 
his representative should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (1998).

2.  The veteran should be afforded 
another VA examination to assess the 
severity of the service-connected back, 
neck and knee disabilities.  All 
indicated tests, including range of 
motion studies, are to be performed.  
Pursuant to 38 C.F.R. §§ 4.40, 4.45 and 
the holding in DeLuca, 8 Vet. App. 202 
(1995), if any limited motion is 
demonstrated due to those residuals, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination as a 
result of such disability should be 
rendered.  With regard to the back and 
neck, if any limitation in the full range 
of motion is denoted, then the examiner 
should set what constitutes a full range 
of back and neck motion, so that the VA 
may review the respective limitations.

3.  Following the completion of the 
development requested above, the RO is to 
readjudicate the issues addressed by this 
Remand.  The adjudication should include 
application of the principles with regard 
to considering the impact of pain in 
assigning disability ratings enumerated 
in DeLuca, as well as the assignment of 
"staged ratings" discussed in 
Fenderson.  Also to be considered by the 
RO is the propriety of, consistent with 
the principle against "pyramiding" 
codified at 38 C.F.R. § 4.14 (1998), 
assigning separate ratings for arthritis 
of the back and neck.  To the extent that 
this adjudication does not result in a 
complete grant of all benefits sought, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, to include citations to the 
relevant laws and regulations as needed, 
and the case should be returned to the 
Board for further appellate review.   

The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with legal requirements, 
and the Board does not intimate an opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

